Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This action is in response to the communication filed on 10/5/2020.
 	Claims 1-20 are examined. 
Claims 1-4, 13-15 are rejected. 
Claims 5-12, 16-20 are objected. 

Allowable Subject Matter
Claims 5-12, 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable by U.S. Publication 2022/0164874 to Sindlar et al. (hereinafter known as “Sindlar”) and in view of U.S. Publication 2020/0175426 to Li et al. (hereinafter known as “Li”).

As per claim 1 Sindlar teaches, an apparatus, comprising: 
a memory storing instructions; a communications interface; and 
at least one processor coupled to the memory and the communications interface, the at least one processor being configured to execute the instructions to: 
transmit, via the communications interface, encrypted event data to a third-party computing system (Sindlar Fig 1 element 112, 116 and 102, para 52-55 where anonymous customer data is sent to query engine and banking system), the third-party computing system being configured to apply a trained artificial intelligence process to encrypted feature data that includes the encrypted event data (Sindlar element 224 with element 246 – transmit to element 252 para 77-79 and 81-83, 97); 
receive encrypted output data from the third-party computing system via the communications interface, the encrypted output data being representative of a predicted credit score during at least one temporal interval (Sindlar Fig 2 where element 228 credit score is sent to element 252, para 77-79 and 81-83, 97); and 
transmit a notification that includes the decrypted output data to a device via the communications interface, the device executing an application program that presents a graphical representation of at least a portion of the decrypted output data within a digital interface (Sindlar Fig 4 element 422, para 111-113).  
Sindlar does not teach however Li teaches, 
decrypt the encrypted output data using a homomorphic decryption key (Li para 53 teaches homomorphic decryption), and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sindlar - Li before him or her, to combine, Sindlar’s secure generation of credit score’s based on user profile with actual financial behavior with Li’s teaching of homomorphic encryption / decryption. The suggestion/motivation for doing so would have been to generate secure predication data without leaking the business data of the party and enhance confidentiality of sensitive data (Li para 3). 
	
As per claim 2 combination of Sindlar – Li teaches, the apparatus of claim 1, wherein the at least one processor is further configured to execute the instructions to: receive, via the communications interface, at least a portion of the event data from the device; and70 InternalAttorney Docket No.: G4144-00379encrypt the event data using a homomorphic encryption key (Li para 53 teaches homomorphic encryption and motivation as explained in claim 1).  

As per claim 4 combination of Sindlar – Li teaches, the apparatus of claim 1, wherein the encrypted output data is representative of the predicted credit score of a customer during at least one of a current temporal interval or a future temporal interval (Sindlar para 87).  

Claim 13,
Claim 13 is rejected in accordance with claim 3.

As per claim 14 Sindlar teaches, an apparatus, comprising: a memory storing instructions; 
a communications interface; and 
at least one processor coupled to the memory and the communications interface, the at least one processor being configured to execute the instructions to: 
receive encrypted event data via the communications interface (Sindlar Fig 1 element 112, 116 and 102, para 52-55 where anonymous customer data is sent to query engine and banking system); 74 InternalAttorney Docket No.: G4144-00379 
generate encrypted feature data that includes the encrypted event data and one or more elements of encrypted customer data (Sindlar element 224 with element 246 – transmit to element 252 para 77-79 and 81-83, 97); 
apply a trained artificial intelligence process to the encrypted feature data, and based on the application of the trained artificial intelligence process to the encrypted feature data, generate encrypted output data representative of a predicted credit score during at least one temporal interval (Sindlar element 224 with element 246 – transmit to element 252 para 77-79 and 81-83, 97); and 
transmit the encrypted output data to a computing system via the communications interface (Sindlar Fig 2 where element 228 credit score is sent to element 252 para 77-79 and 81-83, 97), the computing system and to transmit the decrypted output data to a device associated with the customer (Sindlar Fig 4 element 422 para 111-113).  
Sindlar does not teach however Li teaches, 
decrypt the encrypted output data using a homomorphic decryption key (Li para 53 teaches homomorphic decryption).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sindlar - Li before him or her, to combine, Sindlar’s secure generation of credit score’s based on user profile with actual financial behavior with Li’s teaching of homomorphic encryption / decryption. The suggestion/motivation for doing so would have been to generate secure predication data without leaking the business data of the party and enhance confidentiality of sensitive data (Li para 3). 
Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable by U.S. Publication 2022/0164874 to Sindlar et al. (hereinafter known as “Shu”) and in view of U.S. Publication 2020/0175426 to Li et al. (hereinafter known as “Li”) and in view of U.S. Publication 2020/0302234 to Walters et al. (hereinafter known as “Walters”)

As per claim 3 combination of Sindlar – Li teaches, the apparatus of claim 1. 
Sindlar – Li does not teach however Walters teaches, wherein the artificial intelligence process comprises a convolutional neural network (Walters para 43 – 44).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sindlar - Li before him or her, to combine, Sindlar’s secure generation of credit score’s based on user profile with actual financial behavior with Li’s teaching of homomorphic encryption / decryption. The suggestion/motivation for doing so would have been to generate secure predication data without leaking the business data of the party and enhance confidentiality of sensitive data (Li para 3). 
Claim 15,
Claim 15 is rejected in accordance with claim 3.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sindlar et al US Publication 2022/016874 
Walters et al US Publication 2020/0302234 
Li et al US Publication 2020/0175426 
Kim et al US Publication 2021/0328764 
Streit et al US Publication 2020/0228336 
Conway et al US Publication 2020/0134199 
Bhowmick et al US Publication 2019/0370334 
Litherland et al US Publication 2019/0205791 
Streit et al US Patent 11,394,552
Hahn et al US Patent 10,885,216
Coleman et al US Patent 10,339,527
El Defrawy et al US Patent 10,181,049
Wilson et al US Patent 10,172,111

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRAL S LAKHIA whose telephone number is (571)270-3363.  The examiner can normally be reached on 8 am - 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRAL S LAKHIA/Examiner, Art Unit 2431